09-2489-ag
        Zhou v. Holder
                                                                                        BIA
                                                                                A098 997 640
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER  MUST   SERVE  A  COPY   OF  IT  ON   ANY  PARTY   NOT  REPRESENTED   BY  COUNSEL.


 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 22 nd day of January, two thousand ten.
 5
 6      PRESENT:
 7               JOSEPH M. McLAUGHLIN,
 8               JOSÉ A. CABRANES,
 9               DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11      _________________________________________
12
13      MING HUI ZHOU,
14               Petitioner,
15
16                          v.                                  09-2489-ag
17                                                              NAC
18      ERIC H. HOLDER, JR., UNITED STATES
19      ATTORNEY GENERAL,
20               Respondent.
21      _________________________________________
22
23      FOR PETITIONER:                Nathan Weill, New York, New York.
24
25      FOR RESPONDENT:                Tony West, Assistant Attorney
26                                     General; Terri J. Scadron, Assistant
27                                     Director; Kristina R. Sracic, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
1      UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5      Petitioner Ming Hui Zhou, a native and citizen of the

6    People’s Republic of China, seeks review of the May 29, 2009

7    order of the BIA denying his motion to reopen.   In re Ming

8    Hui Zhou, No. A098 997 640 (B.I.A. May 29, 2009).   We assume

9    the parties’ familiarity with the underlying facts and

10   procedural history of the case.

11     We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006), mindful of the Supreme Court’s admonition that

14   motions to reopen are “disfavored,” see Maghradze v.

15   Gonzales, 462 F.3d 150, 154 (2d Cir. 2006).   Here, the BIA

16   did not abuse its discretion in denying Zhou’s motion to

17   reopen based on his failure to establish his prima facie

18   eligibility for relief.   See INS v. Abudu, 485 U.S. 94, 104

19   (1988).

20     Although Zhou argues that the BIA erred in failing to

21   consider whether the article he submitted established his



                                   2
1    prima facie eligibility for relief based on the theory of

2    imputed political opinion, it is not apparent how the

3    article indicates that the government imputed any particular

4    political opinion to him or other protesters.    Moreover, as

5    the BIA found, the article concerned events in a province

6    other than Zhou’s own, making it of little probative value.

7    See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings

8    shall not be granted unless it appears to the Board that

9    evidence sought to be offered is material and was not

10   available and could not have been discovered or presented at

11   the former hearing.”).

12     The BIA also did not abuse its discretion in declining to

13   consider the statement of Zhou’s friend because that

14   statement was not previously unavailable.    See id.   Indeed,

15   the statement describes events that occurred prior to Zhou’s

16   hearing, including some events at which Zhou was allegedly

17   present.

18     For the foregoing reasons, the petition for review is

19   DENIED.    As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in


                                    3
1   this petition is DISMISSED as moot. Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8
9




                                   4